         Case 1:10-cr-00336-LAK Document 426 Filed 04/18/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
UNITED STATES OF AMERICA,


               -against-                                                         10-cr-0336 (LAK)


ISAI SCHEINBERG,

                     Defendant.
------------------------------------------x


                                             ORDER


LEWIS A. KAPLAN, District Judge.

               Defendant is awaiting sentencing, scheduled for September 10, 2020, and now moves
to advance his sentencing until some time in June.

               The Court does not yet have the benefit of a Presentence Investigation Report
(“PSR”) nor of any submissions on behalf of the defendant or the government although defense
counsel indicates that Probation would be able to provide a PSR if the sentencing date were
advanced and no doubt would do his part in providing the Court with the defendant’s submission.
Nonetheless, it is not now clear whether the Court will be in a position to conduct a typical
sentencing proceeding (i.e., a sentencing with the defendant and all other necessary persons present
in a public court room) before the end of June. Nevertheless, assuming that everything else could
be provided in a timely way and that a valid waiver of defendant’s right to be present and his
consent to conducting the sentencing by video or, if video is not reasonably available, telephonic
means were timely filed, the Court would be prepared to consider sentencing in June.

               Accordingly, the motion [DI 425] is denied without prejudice to renewal upon receipt
of a properly executed waiver and consent in the form annexed.

               SO ORDERED.

Dated:         April 18, 2020

                                                   /s/     Lewis A. Kaplan
                                           ____________________________________________
                                                            Lewis A. Kaplan
                                                       United States District Judge
           Case 1:10-cr-00336-LAK Document 426 Filed 04/18/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA

                 -against-

                                 ,
                                    Defendant.
-----------------------------------------------------------------X


    WAIVER OF RIGHT TO BE PRESENT AT SENTENCING PROCEEDING AND
     CONSENT TO SENTENCING VIA VIDEO OR TELEPHONE CONFERENCE


        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom
        to the judge who will sentence me. I am also aware that the public health emergency
        created by the COVID-19 pandemic has interfered with travel and restricted access to the
        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the
        court that I willingly give up my right to appear in a courtroom in the Southern District of
        New York for my sentencing proceeding as well as my right to have my attorney next to
        me at the time of sentencing on the following conditions. I want my attorney to be able
        to participate in the proceeding and to be able to speak on my behalf at the proceeding. I
        consent also to this proceeding taking place by video or, if video is not reasonably
        available, telephone conference.

                 I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:            _________________________                           ____________________________
                 Print Name                                          Signature of Defendant
         Case 1:10-cr-00336-LAK Document 426 Filed 04/18/20 Page 3 of 3

        I hereby affirm that I am aware of my obligation to discuss with my client the charges
        against my client, my client’s rights to attend and participate in the criminal proceedings
        encompassed by this waiver, and this waiver and consent form. I affirm that my client
        knowingly and voluntarily consents to the proceedings being held with my client and me
        both participating remotely.


Date:          __________________________                   _____________________________
               Print Name                            Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                 2
